19-23185-rdd        Doc 127        Filed 09/06/19      Entered 09/06/19 14:14:15               Main Document
                                                      Pg 1 of 2



CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 A venue of the Americas
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845 .3000

 Proposed Counsel for the Debtor and
 Debtor in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------~ --------------------------------------------x
 In re                                                          Chapter 11

 Retrieval-Masters Creditors Bureau, Inc.,'                     Case No. 19-23185 (RDD)

                            Debtor.

 -~--------------------------------------------------------X


                                          AFFIDAVIT OF SERVICE

 STATEOFNEWYORK                    )
                                   )
 COUNTY OF NEW YORK)

           Patricia A. Wright, being duly sworn, deposes and says: I am over the age of eighteen

 years, am employed by Chapman and Cutler LLP and am not a party to the action herein.




 1         The last four digits of the Debtor's taxpayer identification number are 9495. The location of the Debtor's
           service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
           The Debtor also does business as American Medical Collection Agency;


 4817-6388-1124
 7022536
19-23185-rdd        Doc 127         Filed 09/06/19    Entered 09/06/19 14:14:15   Main Document
                                                     Pg 2 of 2



       On September 5, 2019, I caused to be served by electronic service a true copy of the

following documents upon those parties listed on the attached Exhibit A - Email Service List:
                                           \

    1. Updated Schedules to Declaration of Steven Wilamowsky in Support of the Debtor's
       Application for Entry of an Order Authorizing the Retention and Employment of
       Chapman and Cutler LLP as Attorneys for the Debtor, Effective Nune Pro Tune to the
       Petition Date [Dkt. No. 123];

    2. Revised Proposed Order Authorizing the Retention and Employment of Chapman and
       Cutler LLP as Attorneys for the Debtor, Effective Nune Pro Tune to the Petition Date
       [Dkt. No. 124];

    3. Amended Declaration of Richard Weinberg in Support of Application for an Order: (I) to
       Retain and Employ Morvillo Abramowitz Grand Jason & Anello P .C. as Special
       Regulatory Counsel, Effective Nunc Pro Tune to the Petition Date; and (II) Granting
       Certain Related Relief [Dkt. No. 125]; and

    4. Revised Proposed Order Authorizing the Debtor to Retain and Employ Morvillo
       Abramowitz Grand Jason & Anello P.C. as Special Regulatory Counsel, Effective Nune
       Pro Tune to the Petition Date [Dkt. No. 126].




 Sworn to before me this
 6th day of September 2019



 yr fev»
 Guy
   naff

             WENDY F REINER
      Notary Public > State of New Yori
             NO. ORE6242980
         Qualified in Que0n$w-er.rs no
    My Commission Expires
